       Case 1:12-cv-00929-VSB-KNF Document 287 Filed 03/29/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
AMERICAN LECITHIN COMPANY,
LIPOID GmbH, LIPOID LLC, and
PHOSPHOLIPID GmbH,
                                    Plaintiffs,                 Case No. 12-cv-00929-VSB-KNF

-against-


CARSTEN MATTHIAS REBMANN,

                                   Defendant, Counterclaim
                                   and Third-Party Claim
                                   Plaintiff,
-against-

HERBERT REBMANN, LIPOID STIFTUNG,
LIPOID BETEILIGUNGS GmbH, LIPOID
VERWALTUNGS AG, LIPOID GRUNDSTUECKS
GmbH, and PHOSPOLIPID FORSCHUNGSZENTRUM
e.V.

                                    Third-Party Defendants.
------------------------------------------------------x

   DECLARATION OF GREGORY F. HAUSER IN OPPOSTION TO DEFENDANT’S
                 MOTION FOR SUMMARY JUDGMENT



GREGORY F. HAUSER declares as follows:

        1.       I am an attorney admitted to practice law before this Court and represent the

Plaintiffs and the remaining Third-Party Defendant Herbert Rebmann in this action.

        2.       I make this declaration in opposition to Defendant’s Motion for Summary

Judgment.

        3.       Attached to my declaration as Exhibit A is a true copy of Defendant’s

Interrogatory Answers to Plaintiffs’ First Set of Interrogatories.

                                                          1
      Case 1:12-cv-00929-VSB-KNF Document 287 Filed 03/29/19 Page 2 of 3



          4.     Attached to my declaration as Exhibits B through I are true copies of trademark

registrations retrieved on March 26, 2019, from the website of the U.S. Patent and Trademark

Office.

          I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 29, 2019



                                                        Gregory F. Hauser




                                                    2
      Case 1:12-cv-00929-VSB-KNF Document 287 Filed 03/29/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE


        I am an attorney at Wuersch & Gering LLP, counsel for Plaintiffs and Third-Party
Defendants, in the above-captioned proceeding. I hereby certify that on March 29, 2019, I
caused the foregoing to be served electronically via the United States District Court, Southern
District of New York Court’s ECF system upon those parties entitled to receive electronic notice.




                                                    Gregory F. Hauser




                                               3
